1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    JAURY SALVADOR,                             Case No. 5:19-cv-0885-ODW (GJS)
12                   Petitioner
                                                   ORDER ACCEPTING FINDINGS
13            v.                                   AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
14    DHS, et al.,                                 JUDGE
15                   Respondents.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), all
18   pleadings and other documents filed in this action, and the Report and
19   Recommendation of United States Magistrate Judge (Dkt. 7, “Report”). The
20   deadline for filing Objections to the Report has passed and Petitioner has not filed
21   any response to the Report.
22         Having completed its review, the Court accepts the findings, analysis, and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
24   the Petition is denied without prejudice; and (2) Judgment shall be entered
25   dismissing this action without prejudice.
26   DATE: _January 13, 2020                __________________________________
27                                          OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
28
